Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 5/25/2021.
Claims 1-4 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11,017,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘353 patent in that it doesn’t include the audio digital file being overlay with unique vocals received by the first recording artist. It is old and well known to remove certain information from a digital audio file including vocals, in order to provide a more generic file.  It would have been obvious to a person of ordinary skill in the art a the time of Applicant’s invention to have removed unique vocals from the audio digital file in order to provide a more basic, generic file that can be customized at a later date.
Allowable Subject Matter
The invention pertains to providing a multi-user software-implemented audio collaboration method and system that allows a track producing user, at least one recording artist, and a plurality of public listening users to produce, collaborate, and consume unique musical compositions with no fees and costs. The method allows a track producing user and at least one recording artist user to collaborate on the production of a unique musical composition, and then store the musical composition as a working digital audio file on an administrator server.
The prior art of record: 
	Mehta (2010/0319518) teaches the mix server runs a mixer application which mixes different tracks, compresses the output, and sends it over internet to a requesting client. This application accesses the sound files corresponding to all tracks, uses an algorithm to mix the samples of all these files after adjusting their individual starting positions, volumes, panning, and other attributes as they apply to the specific mix on paragraph 0039 and on paragraph 0041, the musician can play the mix in the browser and while doing so, can record one or more tracks. After recording, these tracks are uploaded to the mixer server. The mixer server caches a copy of the server locally and then uploads it to the large separate storage space.
	 Burroughs (2015/0170179) teaches on paragraphs 0009 and 0028 free music for viewing third party ads in order to listen to music while paying users enjoy the service ad free. In order to stream music, SPOTIFY pays record companies to stream 
	Leedman (2015/0066655) teaches on paragraph 0020 “ Each time a user views a digital advertisement for the duration of the predetermined viewing threshold, for example, sixty (60) seconds, the account of the IP owner that is associated with the requested digital music file is compensated. Program function 114 is software that allows a user to download and/or stream a DRM-free copy of a digital music file in exchange for viewing a digital advertisement for a predetermined period of time”
	Mondo Live (CA 2 338 674 A1) teaches the system combines the ability to download music for free, to provide compensation to content creators and to provide statistics that may be sold to record labels, artists and other interested parties. All files in the system are approved by the artist or copyright holder and a new feature allows a user to search for files based on parameters not uniquely associated with the name of the file, such as a music genre or record label.
	Article by Margounakis, D. titled “The science of networking: New trends in music production, distribution and management” teaches the way people consume music in our days has totally changed as a result of the current developments in hardware and software, as well as the evolution of the Internet. People do not buy CDs or records anymore. Nowadays, people store music data on their disks and listen to music via portable devices (i-pods, mobile phones etc.). However, the advent of Web 2.0 foretokens colossal changes in the fields of music production, distribution and 

	The current claims have overcome the prior art of record.  While it is believe that each of the claim elements exists individually in the prior art, the combination of elements require a number of references that would no longer render the claims obvious to combine. 

Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688